

115 HR 5639 IH: Communications Jobs Training Act of 2018
U.S. House of Representatives
2018-04-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5639IN THE HOUSE OF REPRESENTATIVESApril 26, 2018Mr. Loebsack (for himself and Mr. Mullin) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Communications Act of 1934 to direct the Federal Communications Commission to carry
			 out a grant program to make grants for the establishment or expansion of
			 job training programs for communications tower service, construction, and
			 maintenance.
	
 1.Short titleThis Act may be cited as the Communications Jobs Training Act of 2018. 2.FindingsCongress finds that—
 (1)the reorganization of broadcast television spectrum under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)), the establishment of the First Responder Network Authority (FirstNet) under such Act, and advances toward 5G technology have created high demand for communications tower service, construction, maintenance, and structural modification;
 (2)additional job training is necessary to meet such demand; and (3)enhancement of communications tower service is essential to the Nation’s economy, competitiveness, homeland security, and vital communications capabilities.
 3.Communications tower job training grant programPart I of title III of the Communications Act of 1934 (47 U.S.C. 301 et seq.) is amended by adding at the end the following:
			
				344.Communications tower job training grant program
 (a)In generalThe Commission, in consultation with the Secretary of Education, shall carry out a grant program to make grants to covered entities to establish or expand job training programs for communications tower service, construction, maintenance, and structural modification.
 (b)ApplicationTo be eligible to receive a grant under this section, a covered entity shall submit an application to the Commission at such time, in such manner, and containing such information as the Commission may require.
 (c)DeadlineThe Commission shall begin accepting applications for grants under this section not later than the date that is 90 days after the date of the enactment of this section.
 (d)Reports to CongressNot later than 1 year after the date of the enactment of this section, and annually thereafter, the Commission shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the grant program carried out under this section that includes, with respect to the 1-year period preceding the date of the submission of the report—
 (1)the number and total dollar amount of grants made under this section; (2)the number of individuals and crews trained to perform communications tower service, construction, maintenance, and structural modification using grant funds; and
 (3)the number of communications towers on which service, construction, maintenance, or structural modification was performed by individuals or crews while participating in job training programs receiving grant funds.
 (e)DefinitionsIn this section: (1)Communications towerThe term communications tower means a structure that transmits broadcast radio signals, commercial mobile service (as defined in section 332) signals, or commercial mobile data service (as defined in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401)) signals.
 (2)Covered entityThe term covered entity means— (A)a junior or community college (as defined in section 312(f) of the Higher Education Act of 1965 (20 U.S.C. 1058(f)));
 (B)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c)));
 (C)an area career and technical education school (as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302)); or
 (D)any organization that provides career and technical education (as defined in such section) to veterans (as defined in section 101 of title 38, United States Code).
 (f)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of the fiscal years 2019 through 2021. Amounts appropriated under this subsection are authorized to remain available until expended..
		